                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DISTRICT


KENTRELL D. ROMAN,

       Plaintiff,

v.                                                            No. 2:17-cv-02477-MSN-cgc

APPLE, INC.,

       Defendant.


                    ORDER ADOPTING REPORT AND RECOMMENDATION
                         ON DEFENDANT’S MOTION TO DISMISS


       Before the Court is the Magistrate Judge’s Report and Recommendation on Defendant

Apple, Inc.’s Motion to Dismiss. (ECF No. 18.) The Report recommends that Defendant’s Motion

to Dismiss be DENIED at this time.

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 Fed.Appx. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no
objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

       The deadline to object to the Report has passed, and neither Plaintiff nor Defendant filed

objections. The Court has reviewed the Report for clear error and finds none. For the foregoing

reasons, the Court ADOPTS the Report and DENIES Defendant Apple, Inc.’s Motion to Dismiss

at this time. The Clerk of the Court is ordered to reissue a summons to Apple, Inc. and to deliver

the summons, along with a copy of the Amended Complaint, to the U.S. Marshal for service; and

that service be made on Apple, Inc. pursuant to Rule 4(h)(1) of the Federal Rules of Civil

Procedure by delivering the summons and the documents to an officer, a managing or general

agent, or any other agent authorized by appointment or by law to receive service of process; and

that all costs of service be advanced by the United States.

       Plaintiff is cautioned that any failures to comply with orders of this Court or to participate

in this case may result in the dismissal of the complaint without further warning.

       IT IS SO ORDERED, this 1st day of April, 2019.

                                              s/ Mark S. Norris
                                              MARK S. NORRIS
                                              UNITED STATES DISTRICT JUDGE




                                                 2
